UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6005


THOMAS M. ACCARDI, SR.,

                     Plaintiff - Appellant,

              v.

JOHN HERRING, Superintendent; ROBERT N. BURGESS, Unit Manager;
CORRECTIONAL   OFFICER       COTTO;  CORRECTIONAL     OFFICER
LAWRENCE,

                     Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:19-ct-03107-D)


Submitted: June 23, 2021                                          Decided: August 18, 2021


Before GREGORY, Chief Judge, RUSHING, Circuit Judge, and TRAXLER, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Thomas M. Accardi, Sr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas M. Accardi, Sr., appeals the district court’s order dismissing his 42 U.S.C.

§ 1983 complaint under 28 U.S.C. § 1915(e)(2)(B) for failure to state a claim. Accardi

forfeited appellate review of the portion of the district court’s order dismissing Defendants

Herring and Burgess from the action. See 4th Cir. R. 34(b); Jackson v. Lightsey, 775 F.3d

170, 177 (4th Cir. 2014) (“The informal brief is an important document; under Fourth

Circuit rules, our review is limited to issues preserved in that brief.”). As to the claims

against the remaining Defendants, we have reviewed the record and find no reversible

error. Accordingly, we affirm for the reasons stated by the district court. Accardi v.

Herring, No. 5:19-ct-03107-D (E.D.N.C. Dec. 18, 2019). We deny Accardi’s request to

appoint counsel. We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2